Citation Nr: 0828469	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-38 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The propriety of the severance of service connection for 
a right knee disorder.

2.  The propriety of the severance of service connection for 
a left knee disorder.

3.  The propriety of the severance of service connection for 
a right ankle disorder.

4.  The propriety of the severance of service connection for 
a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which severed service connection for 
bilateral ankle and knee disabilities.  The appeal was 
initially before the Board in January 2007 and remanded to 
ensure that the veteran was provided adequate notice of the 
evidence necessary to substantiate his claims.  The matter is 
now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

The grant of service connection for right and left medial 
compartment degenerative joint disease of the knees, and 
right and left tibiotalar degenerative joint disease of the 
ankles, was undebatably erroneous because the grant was based 
on an incorrect assumption of fact and there is no competent 
evidence that the veteran's bilateral knee and ankle 
disabilities were incurred in or aggravated by his military 
service.


CONCLUSIONS OF LAW

1.  The grant of service connection for right knee medial 
compartment degenerative joint disease was clearly and 
unmistakably erroneous and severance thereof was proper.  38 
U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303 (2007).

2.  The grant of service connection for left knee medial 
compartment degenerative joint disease was clearly and 
unmistakably erroneous and severance thereof was proper.  38 
U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303 (2007).

3.  The grant of service connection for right ankle 
tibiotalar degenerative joint disease was clearly and 
unmistakably erroneous and severance thereof was proper. 38 
U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303 (2007).

4.  The grant of service connection for left ankle tibiotalar 
degenerative joint disease was clearly and unmistakably 
erroneous and severance thereof was proper.  38 U.S.C.A. §§ 
1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Inasmuch as the propriety of the severance of 
service connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).  It is noted, 
however, that when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  See 38 C.F.R. § 3.105(d).

A review of the record reveals that the veteran was provided 
the appropriate due process by a June 2004 notification 
letter of the rating decision that proposed to sever service 
connection, and the September 2004 rating decision provided a 
clear explanation concerning the reasons for severance.  
Also, VA provided the standards of service connection in its 
January 2006 Statement of the Case as well as in a February 
2007 letter to the veteran.  Thus, the veteran was made aware 
of what was necessary to establish service connection, and 
was provided appropriate due process with regard to the need 
to submit evidence showing the severance should not take 
place.  Additionally, the veteran provided testimony before a 
Decision Review Officer and before the Board regarding his 
belief that his disabilities in question began as a result of 
an in-service motor vehicle accident.  Because the veteran 
was provided adequate notice and has shown that he was aware 
of the evidence necessary to support his claims, no prejudice 
exists in adjudicating the appeal at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he injured both knees and both 
ankles in an in-service motor vehicle accident.  He testified 
that the disabilities worsened over the years, but he has not 
provided any medical evidence to support his contention that 
current disabilities began during service.

The veteran underwent VA examination in June 2004.  A report 
of that examination was erroneously issued reflecting that 
the knee and ankle disabilities were results of an in-service 
accident.  An addendum to that report was issued, however, 
following the grant of service connection for right and left 
medial compartment degenerative joint disease of the knees, 
and right and left tibiotalar degenerative joint disease of 
the ankles.  The addendum reflects that the medical examiner 
determined that it was not as likely as not that the 
disabilities began as results of the in-service accident.

In December 2005, a VA orthopedic surgeon examined the 
veteran as well as his claims folder and determined that the 
knee and ankle injuries were not consistent with the four-
month period of infantry duties during service nor the blunt 
trauma that would have occurred in the motor vehicle accident 
that was documented in the service medical records.  The 
examiner further opined that the disabilities were more 
consistent with the normal progression of age.  Consequently, 
the surgeon determined that it was less likely than not that 
knee and ankle disabilities were caused as results of 
military service or any injury therein.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d).

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 38 
U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts." See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, Section 3.105(d) does not limit 
the reviewable evidence to that which was before the RO in 
making its initial service connection award.  In fact, 
Section 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

In this case, all of the proper administrative actions were 
undertaken by the RO as it issued notification of the 
proposed severance in June 2004 and advised the veteran that 
the severance was based upon an erroneous medical opinion.  
In July 2004, the veteran waived the 60 days allowed for 
presentation of additional evidence and he requested a 
hearing.  He gave testimony before both a Decision Review 
Officer and the Board, but he has not provided any medical 
evidence to support his contention that his knee and ankle 
disabilities began as results of an in-service motor vehicle 
accident.  The only evidence supporting the veteran's claims 
is his own testimony.

The Board notes that the veteran is certainly competent to 
testify as to symptoms such as aching and pain in his joints 
which are non-medical in nature, however, he is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  Consequently, absent some form of medical 
training, the veteran's statements, standing on their own, 
are insufficient to establish a relationship between the in-
service accident and the disabilities that were diagnosed 
many years later.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

The evidence clearly shows that the veteran was involved in a 
motor vehicle accident during service but was not treated for 
ankle or knee disabilities at that time.  It was not until 
many years later that he complained of joint pain and was 
treated for degenerative joint disease in both knees and both 
ankles.  The medical opinions of record reflect that the 
current disabilities did not develop as results of the 
veteran's service or in-service accident.  

The June 2004 rating decision awarded service connection for 
bilateral knee and ankle disabilities under the mistaken 
impression that the medical opinion of record at that time 
was favorable to the veteran's claims.  Regrettably, the 
impression was clearly and unmistakably erroneous as 
evidenced by the change in the medical opinion shortly after 
the grant of service connection.  Additionally, based on the 
evidence as outlined above, the preponderance of the evidence 
does not show any direct relationship between the veteran's 
current knee and ankle disabilities and his military service, 
to include the motor vehicle accident reflected in the 
service records.  Specifically, the competent medical 
evidence shows that current knee and ankle disabilities are 
more likely the result of the aging process than an incident 
or injury that was incurred during the veteran's period of 
active service.  As such, there is simply no basis of 
entitlement to service connection. 

As noted above, in order to sever benefits, VA must show that 
the June 2004 rating decision's ultimate conclusion to grant 
service connection for bilateral knee and ankle disabilities 
was clearly and unmistakably erroneous.  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  In this case, the June 2004 rating decision was 
based upon an erroneous medical opinion that was subsequently 
amended.  As such, the RO issued a grant on the incorrect 
premise that the veteran's knee and ankle disabilities were 
results of an in-service accident.  Because the medical 
opinion was changed and an additional opinion was obtained 
that also shows that the current knee and ankle disabilities 
are not the results of service, the decision was clearly and 
unmistakably erroneous as a matter of law.  Accordingly, 
service connection for right and left medial compartment 
degenerative joint disease of the knees, and right and left 
tibiotalar degenerative joint disease of the ankles, was 
properly severed.  

The Board also considered on the merits, as did the RO, 
whether service connection was warranted.  Regrettably, it is 
not for the reasons set out above.  There is no medical 
evidence to the contrary and, as such, the appeal is denied.











ORDER

The severance of service connection for right and left medial 
compartment degenerative joint disease of the knees, and 
right and left tibiotalar degenerative joint disease of the 
ankles, was proper.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


